Title: To George Washington from Samuel Darby, 22 November 1780
From: Darby, Samuel
To: Washington, George


                        
                            Dear Sir
                            Two Bridges Novr 22d 1780
                        
                        In the Estimate I mad the other Day, of the number of men, the Boats would Carry, I included the five water
                            men in that Number & the Number of men I estimat to carry the boats—could carry them on level Ground about 200
                            yards—with hand spiks fixst for that purpos to carry them in ruf & Difficult Ground it will require about five or
                            6 more men to carry them—I found by Experence I could not carry them on Oars without Braking them. the Oars for Each boat
                            I carry in the boat Stopt to the thawarts, that the moment the boats are Lanchd into
                            the water the men Step in, the oars are ready. I have not recd any more Boats Since my report—I Just recd a letter from
                            Colo. Pickering that ten More Boats would be here to Day. I shall be very punctual in sending the officers to Aquahanack
                            bridg at the time mentiond, in obeying all other Orders your Excellency Shall See fitt to Order. I am with respect Yours
                            &c.
                        
                            Sam Darby
                            Major
                        
                    